 PENNWOVEN, INC.175the threat.In order, therefore, to make effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, and to minimizestrife which burdens and obstructs commerce, and thus to effectuate the policiesof the Act, it will be recommended that the Respondent be ordered to cease anddesist from infringing in any manner upon the, rights guaranteed by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :-CONCLUSIONS or LAW1. International Printing Pressmen and Assistants' Union of North America,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.2.All pressmen, press assistants and apprentices, platemaker, etcher, stripper,cameraman, and offset pressmen and apprentices, and press assistants, employedby the Respondent at its New Haven plant, excluding executives, foremen, officeand clerical employees, guards, professional employees, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.On April 11, 1949, International Printing Pressmen and Assistants' Union ofNorth America, AFL, was, and at all times since has been, the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as exclusive representa-tive of the employees in the appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By discriminating in regard to the hire and tenure of employment of GeorgePlatt and Theodore Marak, thereby discouraging membership in the Union, theRespondent engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not engaged in unfair labor practices by discriminatingin regard to the hire and tenure of employment of Marion Hirsch and AnthonyGambardella ; by keeping under observation and surveillance the meeting places,meetings, and activities of the Union or the concerted activities of its employees;or by offering, promising, and granting a wage increase to its employees.[Recommended Order omitted from publication in this volume.]PENNWOVEN, INC.andAMERICAN FEDERATION OF LABOR.Case No.6-CA-178.May 2, 1951Decision and OrderOn January 22, 1951, Trial Examiner Arthur Leff issued his In-termediate Report in the above-entitled proceeding, finding that the94 NLBR No. 43. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.TheRespondent also requested oral argument.This request is herebydenied as, in our opinion, the record and the exceptions and briefadequately present the issues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Houston, Mur-dock, and Styles].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings,1 conclusions, and recommenda-tions of the Trial Examiner.The Respondent excepts to the Trial Examiner's ruling denyingitsmotion that he disqualify himself and withdraw from the pro-ceeding.After the Respondent had rested its case, the Trial Ex-aminer entertained oral argument from opposing counsel.Duringthe presentation of his argument, counsel for the General Counselcontended that certain facts were established by the record.Whenthe Trial Examiner expressed doubt as to the state of the record, coun-sel for the General Counsel requested permission to recall a witnessfor the purpose of adducing the testimony in question.The TrialExaminer granted this request on the ground that the record wasdeficient.The Respondent contends that the Trial Examiner there-by aligned himself with the General Counsel as a prosecutor in thecase, and further, that the Trial Examiner, by suggestions and hints,assisted the General Counsel in the prosecution of the case.Wefind no merit in the Respondent's contention.On the other hand,we find that the Trial Examiner's ruling and conduct in the fore-going respect was in strict conformity with the Board's Rules andRegulations which imposed on him the duty to inquire fully into the1The Intermediate Report contains certain minor misstatements of fact and inadver-tences, none of which affects the Trial Examiner's ultimate conclusions,or our concurrencein such conclusionsAccordingly,sentation election in Case No. 6-RC-179 was held on December 16, 1948,rather thanDecember 16, 1949,(2) the Respondent hired two new employees, not three as the TrialExaminer found,between the ages of 50 and 60 for work on shifts other than the thirdduring the period of September 1948 to .Tune1950 ; (3) the record discloses that JennieRayhorn and Lulabelle Becbtol are, respectively,47 and 41 years old. PENNWOVEN, INC.177facts of the case.2We have thoroughly examined the record and aresatisfied that the Trial Examiner was concerned only with the ful-fillment of his duty to obtain a complete record, that in no respectdid he associate himself with the prosecution of the case, and thattheRespondent was not prejudiced by the conduct of which itcomplains.'In addition to the formal motions made by the Respondent dur-ing the hearing to disqualify the Trial Examiner, the Respondentasserts in its brief that the Trial Examiner manifested such animosityto the Respondent and its counsel as` to disqualify him for bias andprejudice.As evidence thereof the Respondent alleges that the TrialExaminer (a) made a sarcastic comment to Respondent's counselduring his cross'examination of a witness; 4 (b) on 10 occasions inthe Intermediate Report referred to Respondent's counsel by hislast name only; (c) made certain findings of the fact in the Interme-diate Report which are in conflict with the record ; and (d) foundevery single issue of fact for the charging parties.As to (a) and(b) above, we perceive in the record no indication of dislike for ordisrespect to Respondent's counsel.The allegedly sarcastic commentby the Trial Examiner, in our opinion, was an isolated attempt atharmless levity which does not reflect hostility or bias in the slightestdegree.Nor does the frequent reference to counsel by his last namein the Intermediate Report reflect such animus, for this informaltechnique, generally used by all Trial Examiners, was obviously ap-plied in the interest of convenience.As to (c) and (d) above, we2National Labor Relations Board, Rules and Regulations, Series 5, amended August 18,1948, Sec 203 35, then in effect.3Earlier in the hearing the Respondent had also moved for the disqualification of theTrial Examiner on the ground that by denying the Respondent's motion to dismiss thecomplaint, the Trial Examiner had relied on the authority of the Board's decision inCathey Lumber Company,86 NLRB 157, enf. 185 F. 2d 1021, which the Respondentasserted was at variance with the decisions of the courts of appeal inJoanna Cotton MillsCo v N L R B,176 F 2d 749 (C A 4), andSuperior Engraving Company v. N. L R. B ,183 F 2d 783 (C A. 7) The Respondent contended that the Trial Examiner's refusal tobe bound by court precedents constituted a violation of his oath to abide by the laws andthe Constitution of the United StatesAlthough the Respondent has not specificallyexcepted to the Trial Examiner's denial of this motion to disqualify himself, we have care-fully considered the foregoing circumstances and find the Respondent's contention to bewithout merit4The Trial Examiner's comment occurred during the cross-examination of witness Lordenby Counsel for the Respondent, as followsQ. So that you have brushed up on your testimony for the purposes of this case, isthat correct''A.My facts, yes, positively. I have to refer to them.Q. But you haven't brushed up-A (Interposing ) I daresay that you brushed up for the purposes of this caseMr KAss I move that that remark be striken I think I am asking the questionshere, DIr Examiner.Trial Examiner LEFF. Very well.The Trial Examiner will assume that DIr Kassdidn't brush up for the purposes of this hearing.953841-52-vol 94-13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDfind that with the exception of the minor corrections noted herein,the Trial Examiner's findings are consistent with the record which,for the most part, consists of stipulated documentary evidence, andunrefuted oral testimony.We note, moreover, that the SupremeCourt has held that even "total rejection of an opposed view cannotof itself impugn the integrity or competence of a trier of fact." sUponcareful consideration of the record, we are satisfied that the Respond-ent's contentions as to the disqualification of the Trial Examiner arewithout merit in their entirety.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Pennwoven, Inc., LockHaven, Pennsylvania, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the American Federation ofLabor, or in any other labor organization of its employees, by, dis-criminating in regard to hire of employees.(b) Interrogating its employees in any manner concerning theirunion affiliation, activities, or sympathies; threatening them with eco-nomic reprisal because of their union affiliation, activities, or sym-pathies; or making promises of benefit to employees to induce'themto abandon their affiliation with or their activities in behalf of theAmerican Federation of Labor or any other labor organization.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist the American Federationof Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all such activ-ities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which we find will effectu-ate the policies of the Act :(a)Offer to John Rayhorn, Jennie Rayhorn, and Lulabelle Bechtolimmediate employment with such seniority or other rights and priv-ileges as each would have enjoyed had each been employed on thedate of discrimination found herein.(b)Make whole John Rayhorn, Jennie Rayhorn, and LulabelleBechtol in the manner set forth in that section of the Intermediate"N L NB v PittsburghSteamshtipCo , 337 U. S. 656 PENNWOVEN, INC.179Report entitled "The remedy," 6 for any loss of pay each may havesuffered as a result of the Respondent's discrimination against him.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the right of employment under the terms of thisOrder.(d)Post at its plant in Lock Haven, Pennsylvania, copies of thenotice attached hereto and marked "Appendix." 7Copies of saidnotice, to be furnished by the Regional Director for the Sixth Region,shall, after being duly signed by a representative of the Respondent,be posted by it immediately upon receipt thereof, and maintained byitfor sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOTdiscourage membership in the AMERICAN FED-ERATION OF LABOR or in any other labor organization by discrimi-nating in regard to hire of employees.WE WILL NOT interrogate our employees in any manner concern-ing their union affiliation, activities or sympathies, threaten6The Trial Examiner concluded that the Respondent'sdiscrimination against JennieRayliorn and Lulabelle Bechtol dates from April 25, 1949.The record shows, however,that the Respondent placed a job order for a bobbin winder for the first shift with thePennsylvania State Employment Service on February 21, 1949, and that this opening'.as not filled until April 25, 1949.Thus there was an opening for a bobbin winder onApril 18,1949, for which absent the discrimination,Jennie Rayburn,who had greaterseniority than Bechtol,would have been calledRayhorn's back pay, therefore,shall runfrom April 18, 1949.On May 13, 1949, the Respondent again placed a job order for abobbin winder for the first shift,thus revealing another opening in that classification forwhich,absent the discrimination,Bechtol would have been called.Bechtol's back pav,therefore, shall run from May 13, 1949In the event this Order is enforced by a decree of the United States Court of Appeals,there shall be inserted before the words,"A Decision and Oider, 'the words,"A Decree ofthe United States Court of Appeals Enforcing " 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem with economic reprisal because of their union affiliation,activities or sympathies, or make any promises of benefit to em-ployees to induce them to abandon their affiliation with or theiractivities in behalf of the AMERICAN FFDERATION OF LABOR or anyother labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist the AMERI-CAN FEDERATION OF LABOR, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andsuitable employment with such seniority or other rights andprivileges as each would have enjoyed but for the discriminationagainst them and make them whole for any loss of pay sufferedas a result of the discrimination : John Rayhorn, Jennie Rayhorn,Lulabelle Bechtol:All our employees are free to become or remain members of theafore-mentioned union, or any other labor organization, or to refrainfrom such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against anyemployees because of membership or activity on behalf of any suchlabor organization.PENNWOVEN, INC.Employer.Dated-----------------------By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportErwin Lerton, Esq.,for the General Counsel.Bandler, Haas & Kass, by Julian Kass, Esq.,andRichard L. Halpern, Esq.,of New York City, for the Respondent. PENNWOVEN, INC.STATEMENT OF THE CAPE181Upon a charge and an amended charge,' filed by American Federation of Labor,herein called the AFL, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Sixth Region (Pittsburgh, Pennsylvania),issued his complaint dated July 18, 1950, against Pennwoven, Inc., herein calledthe Respondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,61 Stat. 136, herein called the Act. Copies of the complaint,the amendedcomplaint, the charges, and a notice of hearing were duly served upon theRespondent and the AFL.With respect to the unfair labor practices, the complaint alleged in substance :(1)That particularly during December 1948, and at various times thereafter,the Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, by statements tending to,discourage AFL membership and activities ; by interrogating employees as tohow they would vote in a Board election ; by threatening employees with a cessa-tion of plant operations and loss of their employment if the AFL won the election ;by promising employees back pay if they voted against that AFL, and informingthem that they would not receive such back pay if the AFL won,; by informingemployees that the Respondent would not sign a collective bargaining agree-ment with the AFL ; and by engaging in the conduct adverted to in paragraph(2) below.(2)That on or about April 18, 1949, and at all times since that date, theRespondent refused and failed to employ Jennie Rayhorn, John Rayhorn, andLulabelleM. Bechtol because of their AFL membership and activities and inorder to discourage membership in that union.In its answer duly filed the Respondent admitted it was engaged in commercewithin the meaning of the Act, but denied generally the allegations of the com-plaint charging it with the commission of unfair labor practices.The answeralso alleged affirmatively that the unfair labor practices alleged in the complaintwere barred by the 6 months limitations proviso of Section 10 (b) of the Act.Pursuant to notice, a hearing was held at Lock Haven, Pennsylvania, onAugust 8 and 9, 1950, before Arthur Leff, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel and the Respond-ent were represented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence was afforded all parties.At the opening of the hearing, the Respondent moved on the pleadings to dismissthe complaint on the ground that the allegations of unfair labor practicescontained therein were barred under the 6 months limitations proviso of Section10 (b) of the Act. The motion was denied. A motion made by the GeneralCounsel at that time, to strike from the answer the affirmative defenses alleged1 The original charge was filed and served on April 28, 1949, the amended charge onJuly 18, 1950.Both charges alleged violations of Section 8 (a) (1) and 8 (a) (3). Theoriginal charge alleged that since on or about November 3, 1948, and at all times there-after,the Respondent had failed and refused to reinstate and/or employ 20 namedindividuals,including Jennie Rayhorn,John Rayhorn,and Lulabelle M. Bechtol,becauseof their APL membership and activities, and by such acts and by "other acts and conduct"had also interfered with, restrained,and coerced its employees in the exercise of theirrights guaranteed in Section 7.The allegations of discrimination contained in theamended charge were restricted to the 3 individuals specifically named above,the Respond-ent being charged with a discriminatory refusal to employ them on or about April 18, 1948,and at all times since that date.The charge also asserted a violation of Section 8 (a) (1)predicated upon the alleged discrimination and unspecified"other acts and conduct." 182DECISIONSOF NATIONALLABOR RELATIONS BOARDtherein, was also denied.At the end of the General Counsel's case the Respond-ent moved on the evidence to dismiss the allegations of the complaint relating tothe Respondent's discriminatory refusal to employ Jennie Rayhorn, John Ray-horn, and Lulabelle Bechtol upon the grounds (a) that the General Counselhad failed to make out a prima facie case, and (b) that the discrimination, itany, occurred more than 6 months before the filing of the chargeThe motionon these grounds was denied with leave to renew at the close of the entire case.At that time also, the Respondent moved to dismiss the allegations of independentinterference, restraint, and coercion.In support of this motion the Respondentasserted (a) that the evidence failed to establish a prima facie case, and (b) thatthe charge merely alleged a violation of Section 8 (a) (1) in general terms andthat the particular acts relied on were barred by the limitations proviso ofSection 10 (b) because they were first specified in the complaint served more than6 months after their occurrence.This motion was denied.At the close of theentire case, the Respondent moved to dismiss the complaint, and the separateallegations contained therein, upon the ground that the General Counsel hadfailed to sustain the burden of proof by a preponderance of credible evidence,and also moved to dismiss the complaint upon the further ground that the-allegations of discrimination were barred by the proviso of Section 10 (b). Rulingwas reserved on these motions, and they are now disposed of in accordancewith the findings of fact and conclusions of law made below.A motion madeby the General Counsel at the close of the case, to conform the pleadings to theproof with respect to minor variances, was granted.Counsel for both partiesargued orally on the record at the hearing, and thereafter submitted briefs insupport of their respective positionsUpon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPennwoven, Inc., a Pennsylvania corporation, with its place of business atLock Haven, Pennsylvania, is engaged in the manufacture, sale, and distribu-tion of steel, bronze, and aluminum wire cloth screening.During the yearpreceding the hearing, the Respondent purchased raw materials, equipment,and supplies having a value in excess of $1,000,000, of which more than 50percent was shipped to its place of business from points outside the Common-wealth of Pennsylvania.During the same period, the Respondent manufacturedat Lock Haven, Pennsylvania, products having a value in excess of $1,000,000,of which more than 90 percent was shipped from its Lock Haven plant to pointsoutside the Commonwealth of Pennsylvania. The Respondent admits that itis engaged in commerce within the meaning of the Act, and it is so found.II.THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe Respondent's plant has been operated since 1942 under collective bar-gaining contracts with Local No. 12318, District 50, United Mine Workers ofAmerica, herein called District 50.The term of the 1947 contract expired on PENNWOVEN, INC.18311Iarch 31, 1948.Shortly before its expiration, the Respondent and District 50entered into an interim agreement, under which they agreed to continue theold contract, in effect pending the adoption of a mutually acceptable job evalua-tion program and the execution of a new contract. The interim agreement fur-ther provided that any new wages resulting from the job evaluation programwould be given retroactive application to April 1, 1949While negotiations for a new contract were still pending, a group of em-ployees, dissatisfied with the representation of District 50, began a movementto have the AFL substituted as collective bargaining representative. Includedin this group were the three employees who are alleged in the complaint to havebeen discriminated against.Jennie Rayhornhad been president of the District 50 local from 1944 to 1947,and in 1948 was vice president and a member of the negotiating committee of thatlocal.Jennie Rayhoin assumed the leadership of the AFL group and actedas chairlady of its organizing campaign.Along with her husband, John Ray-horn, and Lulabelle Bechtol, Jennie was in the original group of employeeswho called on the AFL for organizational assistance.Thereafter she partici-pated most actively in the AFL organizing meetings which were held at herhome, at the home of another employee, Marguerite Barnard, and at publichalls in Lock Haven. Jennie conducted her solicitation activities openly at themeetings and at the plant. She addressed the ,meetings at the public hall,where a majority of the plant employees was present. In addition, she alonedistributed AFL membership application cards to employees on the first shift,and succeeded in signing up some 90 percent of the employees on that shift.Lulabelle Bechtolwas also prominent on the AFL organizing committee, func-tioning as a membership drive official. Charged with the responsibility ofsigning up employees on the third shift, Bechtol succeeded in securing over25, signed AFL application cards on that shift.John Rayhorndoes not appearto have played a particularly prominent part in the AFL organizing drive, buthe, like his wife, Jennie, and Lulabelle Bechtol, signed an AFL applicationcard, and together with them and others was in attendance at the various AFLorganizational meetings that were held in May and early June.By the middle of June 1948, the AFL organizational campaign had succeededto a point where the AFL was ready to test its strength in an election. In mid-June, the AFL notified the Respondent in writing that it represented a sub-stantial number of its employees and warned the Respondent not to enter intocontractual relations with any labor union until it has received approval fromthe Board. In reply, the Respondent advised the AFL that it was then undercontract with District 50.At the time, the Respondent was still negotiating withDistrict 50 for a new contract, but the negotiations had not yet been concluded,and the interim agreement was the only contract in effect.At a negotiating meeting held shortly after the AFL communication wasreceived by the Respondent, Julius Kass, who was representing the Respondent,questioned the members of the District 50 negotiating committee as to whetherthey had signed AFL cards. All but Jennie Rayhorn replied they had not.Jennie Rayhorn told Kass that it was none of his business, since it was her"American right" to do as she chose.-On June 21, 1948, the AFL filed a petition with the Board seeking certificationas the collective bargaining representative in the production and maintenanceunit that had been represented by District 50.Until June 30, 1948, the Respondent's plant had been operated on a 3-shiftbasis.Itwas customary for the plant to close down about the end of Junefor the purpose of permitting the Respondent's employees to take their annual 184DECISIONSOF NATIONAL LABORRELATIONS BOARDvacation.On June 30, 1948, the day before the plant closed for the annual vaca-tion period, the Respondent posted a notice advising the employees that whenthe plant reopened on July 19, 1948, operations would be conducted on a 1-shiftbasis, and that the employees who were to be selected to work on that shiftwould be notified.When the Respondent's plant resumed operations on a1-shift basis on July 19, 53 employees were recalled. Jennie Rayhorn, JohnRayhorn, and Lulabelle Bechtol were not among them.Under the last contract with District 50, extended by the interim agreement,and then claimed by the Respondent to be still in force, it was provided thatthe principles of seniority were to be recognized for the purposes of layoffs andrehiring.With specific regard to. layoffs, the contract provided :In case of lay-offs, the last employed shall be the first employee laid off.In cases of rehiring, the furloughed employee having the most seniorityshall be the first employee re-hired.No new employee will be rehired toperform any work until such work has been offered to laid-off employees whoare qualified to perform the work.Jennie Rayborn, a wire screen weaver, had been employed by the Respondentsince April 1933, and stood ninth on the Respondent's seniority list which thencontained the names of 154 employees. John Rayhorn, a wrapper 2 with senioritydating from June 1, 1939, was fifteenth on the plant seniority list and the oldestwrapper in point of service.Bechtol, a weaver who had worked in that classi-fication for a year and a half after serving previously as a bobbin winder anda floorgirl, had worked continuously in the plant since May 1, 1945, and stoodfifty-first on the plant seniority list.Among those recalled were employees withless seniority than the 3 named employees, including employees junior to them inservice in identical job classifications.There is no suggestion in the recordthat the 3 were not qualified competently to handle the jobs they had held priorto the July 1 layoff.Under date of July 19, 1948, the AFL organizer wrote the Respondent's presi-dent a letter reading as follows :DEAR SIRWe have been advised by the employees of Pennwoven Inc. that theseniority rights that they previously enjoyed are being disregarded by Penn-woven Inc. in your recent rehiring and recall program.Please be advised that even under the Taft-Hartley Act, this is an unfairlabor practice.I refer you to Section 8 (a) (3) of the National Labor Re-lations Act, unamended by the Labor-Management Relations Act of 1947.Please be advised, if the seniority that the employees of Pennwoven Inc.have enjoyed in the past is not continued, we will file unfair labor practicecharges immediately.Very sincerely yours,_HENRY H. STERLING,Organizer, American Federation of Labor.The Respondent did not reply to this letter.No unfair labor practice chargeswere filed by the AFL at that time.Also on July 19, 1948, some 22 employees, including Jennie Rayhorn, JohnRayhorn, and Lulabelle Bechtol, filed grievance reports with the Respondentthrough District 50.The grievance reports signed by each of the 3 namedemployees read identically as follows :2As a wrapper, Rayhorn operated a machine which wrapped wirescreening. PENNWOVEN, INC.185I think I have been discriminated against by the Pennwoven Wire Inc. asemployees are working having less seniority and ability to do the job. Idemand I be paid for all lost time from July 19, 1948 until grievance issettled.When the grievances came up for consideration,Julius Kass represented theRespondent.At the grievance meeting, Kass expressed the view that the griev-ances were without merit because seniority right under the contract had beenlost by the AFL "dual movement."With specific reference to Jennie Rayhorn,Kass observed that she was too much of a "trouble maker" and not good for theCompany, adding that he did not think she would ever get back to the wire mill.He agreed,however, to submit the grievances to arbitration.The selectionof an arbitrator was left to Kass and to District 50 Regional Director JosephGallagher.However, no arbitrator was selected and after the Board issueditsDecision and Direction of Election in the AFL representation proceeding, theRespondent refused to proceed further with the grievances until the questionconcerning representation was resolved.The grievances were allowed to dropat that point,and were never further processed.On August 2, 1948, the Respondent resumed operation of its second shift,recalling about 40 additional employees who had been laid off on June 30.AgainJennie Rayhorn,John Rayhorn,and Lulabelle Bechtol received no notice toreturn, although employees junior to them in point of service and experiencewere recalled.Shortly before the second shift resumed operations,Bechtol called on PlantSuperintendent Bubb for a job.Bubb said he knew of no opening, but promisedto remember her if one should occur.Bechtol at that time asked whether shewould have to join District 50 if she were recalled,expressing the view that theplant would be better off without that union.Bubb's only comment was that itwould be up to her to decide.Immediately after the second shift began opera-tions, Bechtol again called on the Respondent for a job. She was told by Per-sonnel Director Harold Fiedler that those who were to return had already beenselected and that there was no opening for her. In October or November 1948,Bechtol again visited Fiedler,advising him that pressing family responsibilitiesmade it urgent for her to secure a job.The response was the same-there wasno opening then, but shewould be called if one came up. Bechtol never heardfrom the Respondent and did not further communicate with it until her letter ofApril 16, 1949,towhich reference will be made below. The Rayhorns, aftertheir layoff on June 30,did not-except for the grievance complaints filed bythem-communicate with the Respondent until April 16, 1949.In September 1948, the AFL was offered a deal under which Jennie Rayhorn,John Rayhorn, and Lulabelle Bechtol might be restored to their jobs. AFLRegional Director Henry A. McFarland and AFL Organizer Martin McIntyrewere invited by Charles Johnson, a member of the executive board of the UnitedBrotherhood of Carpenters and Joiners, and a friend of Kass, to meet with Kassat Johnson's office in New York City.At the New York meeting,Kass proposedto `,`settle the differences"between the AFL and the Respondent by this arrange-ment : If the AFL would agree to accept the incentive wage plan the Respondenthad put into effect in March 1948, the Respondent in return would(1) recognizethe AFL without an election;(2) reinstate to their former positions JennieRayhorn,John Rayhorn,and Lulabelle Bechtol;and (3)review individuallythrough the grievance procedures the cases of other employees who the AFLclaimed were discriminated against and allow determination on whether or notthey should come back to turn on their individual records. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the course of the New York meeting the cases of Jennie and John Rayhornand Bechtol were discussed-particularly that of Jennie, against whom Kassappeared to harbor personal antagonism.Kass made no effort to conceal hisknowledge of their activities on behalf of the AFL.What is more, he candidlyadmitted that it was at his advice that the Respondent was keeping Jennie fromworking, and her husband and Bechtol as well.The AFL representatives agreed to refer Kass' proposal to the employees.On October 6, 1948, an AFL representative submitted the proposal to a committeeof some 20 employees, including Jennie Rayhorn and Lulabelle Bechtol.Theemployees rejected the proposal because of their unwillingness to accept thewage incentive plan.At the hearing in the representation proceeding held on October 25, 1948,an issue arose concerning the voting eligibility of employees laid off on June30, and not yet recalled.Kass, on behalf of the Respondent, stated it was hisclient's firm intention to continue permanently on a two-shift operation, andin the event of any increase in business to establish another operation elsewherein the United States.Employees who had not been recalled after July 19, hesaid, were in the position of permanently laid-off employees.On November 23, 1948, the Board issued its Decision and Direction of Electionin the representation proceeding (Case No. 6-RC-179).The Board overruledthe contention of the Respondent and District 50 that their March interimagreement constituted a bar to the proceeding.Referring to the approximately20 laid-off employees who had never been recalled, the Board alluded to theRespondent's representation at the hearing, that it did not intend to rehire orreplace these employees due to a change in shift arrangements and curtailedoperations, and found on the basis of that representation that these employeeshad been permanently separated from employment and consequently were in-eligible to vote.The Board directed an election among the Respondent's pro-duction and maintenance employees to determine whether or not they desiredto be represented by the AFL. The name of District 50 was omitted from theballot because of its noncompliance with Section 9 (f) and (h) of the Act.Between the date of the issuance of the Direction of Election and the election,the Respondent-as will hereinafter more fully appear-engaged in conduct,which, it is found, was calculated to bring about the defeat of the AFL in theelection.The election was held on December 16, 1949.' The AFL lost by a vote of44 to 42.No objections to the election were filed.After the election, the Respondent again recognized District 50 as the ex-clusive bargaining representative of its employees, and on February 2, 1949,entered into a new collective bargaining agreement with it.The agreementcontained a seniority provision with regard to the rehiring of laid-off employeesidentical in language to the provision of the old contract, quoted above.'On January 24, 1949, the Respondent resumed the operation of its thirdshift.In hiring for the third shift, the Respondent followed the policy of employ-ing only young males through the Pennsylvania State Employment Service.But it is not claimed, nor does it appear, that the policy of hiring only young8 Jennie Rayhorn acted as the AFL observer at the election.4But while both the old and new contract defined qualifications for a job as meaning"ability to do a job in a workmanlike manner," the new contract added the caveat thatthe "decision shall be in the sole discretion of the Company," and that questions of "thereasonable application of the standard of qualification shall be subject to the grievanceprocedure." PENNWOVEN, INC.187males was applied, at least on a strict basis, to the other shifts.Between Septem-ber 1, 1948, and April 16, 1949, the Respondent rehired some 9 additional em-ployees who had been laid off on June 30, 1948, besides hiring some 36 newemployees for work on shifts other than the third. Included among them were14 weavers-the classifications held by Jennie Rayhorn and Bechtol when theywere laid off; 8 bobbin winders-positions which these employees at times hadfilled ; and 1 wrapper-the classification occupied by John Rayhorn.The 3 namedemployees were still not recalled, however.Under date of April 16, 1949, Jennie Rayhorn, John Rayhorn, and LulabelleBechtol each addressed a separate letter identical in form to the Respondentreading as follows :APRrL 16, 1949.PENNWOVEN, INC.Lock Haven, PaGENTLEMEN:My employment with Pennwoven, Inc. was severed on June 30, 1948 bythe Company when the second shift was temporarily eliminated. I was laidoffwithout regard for my seniority which was guaranteed to protect myjob under the then existing labor agreement between Pennwoven, Inc. andLocal #12318 of District 50-United Mine Workers of America, which atthat time was recognized by Pennwoven, Inc., as the sole and exclusivebargaining agency for all production and maintenance employees of Penn-woven, IncAt the time of my lay-off on June 30, 1948 I was employed by Pennwoven,Inc., for 16 years and 3 months,' and should have been retained becauseemployees with less seniority were retained in your employ.Since my lay-off on June 30, 1948 Pennwoven, Inc., has hired new employeeswithout offering me reinstatement to my former job.^ have been available for re-employment at all times since June 30, 1948and am available at this time, but to date have not received any offerfrom Pennwoven, Inc. of re-employment.I believe my separation from employment with Pennwoven, Inc., andrefusal of re-employment was and is due solely to my membership in andactivities on behalf of American Federation of Labor and my efforts toinduce my fellow employees to join the A F. of L. and have the A. F. of L.certified as bargaining agent for production and maintenance employeesof Pennwoven, Inc.This action constitutes a violation of my rights as a worker under theNational Labor Relations Act as amended, and also constitutes an unfairlabor practice by Pennwoven, Inc., under the Act.Before seeking redress under the provisions of the National Labor Rela-tions Act, I am herewith informing you of my availability for reemploymentand would appreciate an early statement of my status as an employee ofPennwoven, Inc.Very truly yours,The-letters were not answered.' As will hereinafter more fully appear, open-ings subsequently occurred for jobs for which the employees in question were5This is from the letter of Jennie Rayhorn. John Rayhorn's letter stated he had beenemployed for 118 years and 1/2 month" ; Bechtol's for "3 years and 1 month."8The letters were received on April 18, 1949, the date from which the complaintallegesdiscrimination. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDqualified.But they were not called, the jobs being filled instead by new em-ployees..With this general review of what occurred, we turn now to a more detailedanalysis of the acts of interference, restraint, and coercion and the discrimina-tory refusal to employ with which the complaint specifically charges the Re-spondent.B. Interference, restraint, and coercionDuring the preelection period in December 1948, the Respondent, directly andthrough responsible supervisory employees, engaged in the following conductwhich, it is found, interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Act:'(1)About a week before the election, the Respondent posted a notice on itsplant bulletin board announcing that retroactive pay under the wage increasesnegotiated by District 50 would, if possible, be paid to the employees beforeChristmas.The night before the election employee Ethel Weber was ques-tioned by her foreman, Worton Mitcheltree, on how she was going to vote.When she refused to make this disclosure, Mitcheltree warned her, "Well ifyou vote for the American Federation of Labor, if the American Federation ofLabor gets in, nobody gets any back pay."(2)About 5 days before the election, Mitcheltree approached employee Mar-guerite Barnard at her work station and interrogated her as to how she wouldvote in the election.When Barnard told him she favored the AFL because shethought it could do more for the employees than District 50 had been doing,Mitcheltree replied, "Well, I don't know about that."On the day before theelection,Mitcheltree questioned another employee, Edith Hill, concerning herchoice in the election.To Hill's response that it was none of Mitcheltree'sbusiness, Mitcheltree rejoined, "If I was,you, if you know when you are betteroff, you better vote `no'."On the day of the election, Mitcheltree called in an-other employee, Ernest Naso, questioned him as to whom he was voting for,-and upon being told that he favored District 50, instructed him how to casthis ballot.(3)The day before the election, Russel Bubb, foreman of the shipping andwrapping department, told Frank Bartley, a stock clerk, in the presence of an-other employee, Paul Seasholtz, that he did not care how the employees voted,but then went on to add that if the AFL won, and if as a result the Respondenthad to restore John Rayhorn to his former job, he figured that Bartley wouldbe out of work.' Bubb repeated these remarks to Bartley on the day of theelection.(4)On the day of the election Personnel Director Harold Fiedler told em-ployee Ada Boob that if she did not vote for District 50 she probably would nothave a job, since he did not think the Respondent would come to terms withthe AFL(5)On the day of the election Assistant Plant Manager Carl Stover, Sr.,told Jennie Powell and another employee, "You better play dumb and vote`no,' because if the American Federation of Labor gets in, I won't have a job,you won't have a job or none of us will have a job."(6)About 2 hours before the election Assistant Plant Manager Stover askedemployee Ward Watkins whether he intended to vote.When Watkins replied7All findings are based upon uncontradicted and credited testimony.8When the plant had reopened after the June 30 shutdown, James Sayers, who hadformerly worked as a stock clerk, was given John Rayhorn's job as a wrapper.Bartleywas recalled on August 2 to take Sayers' former job. PENNWOVEN, INC.189he did not, Stover requested Watkins to come back with him "and talk thingsover."Stover told Watkins, "You know, if we lose out, I would lose my job andyou would lose your job and couldn't afford it. Because Mr. Lewis [the presi-dent of the Respondent] thinks he couldn't start all over again."Watkins voted.The Respondent contends that the statements of its supervisory employeesreferred to above constituted expressions of opinion, immunized from the reachof Section 8 (a) (1) by the provisions of Section 8 (c) and by the constitutionalguaranty of free speech. I am unable to agree. Interrogation of employeesconcerning their union sympathy or voting intentions, such as was engagedin by Mitcheltree in his questioning of employees Weber, Barnard, Hill, andNaso and by Assistant Plant Manager Stover in his questioning of Watkins,has long been recognized as a form of illegal interference, falling outside thestatutory and constitutional privilege of free speech. SeeStandard-Coosa-Thatcher Company,85 NLRB 1358, and cases there cited. The adroitly timedannouncement of the Respondent's intent to pay before Christmas, if possible,retroactive wages negotiated by a labor organization which would be displacedas collective bargaining agent if the AFL won, was, I am persuaded, designed forthe purpose of causing the employees to reject the AFL as bargaining repre-sentative by holding out to them a promise of benefit ; as such it constitutedillegal intereference not shielded by Section 8 (c).SeeHudson Hosiery Co.,72 NLRB 1434;Joy Silk Mills v N. L. R. B.,185 F 2d 732 (C. A. D. C.). Mitchel-tree's related observation tto Weber that employees could expect no back payif the AFL won, constituted a clear threat of economic reprisal.The state-ments made by Personnel Director Fiedler and Assistant Plant Manager Stoverto various employees on the day of the election, indicating that the Respondentcould not deal with the AFL and that the plant would close down if the AFLwon, may not in context be fairly viewed as mere expressions of innocent per-sonal opinionIn light of their timing, their pattern, and the positions oc-cupied by those making the utterances, the statements must be viewed, as theyare here, as having been deliberately contrived to confront them to whom theywere made with the threat of a plant shutdown as retaliation for an AFL victory..Bubb's statements to Bartley, concerning the effect upon the latter of an AFLvictory, were also, it is found, outside the privileged area of Section 8 (c). Sinceit lay within the Respondent's power to determine whether or not Bartley wasto continue working, regardless of the outcome of the election, and since Ray-horn's return did not necessarily mean that Bartley must be disposed from allplant work, I am persuaded that Bubb's significantly timed and reiteratedstatement was not merely the expression of a personal opinion, but was wilfullycalculated to be coercive in character, as in fact it was.The Respondent further contends that, under Section 10 (b) the conduct abovedescribed may not be considered as a basis for unfair labor practice findings,because the charges only alleged a violation of Section 8 (a) (1) in generalterms without specifying the particular conduct relied upon and because thecomplaint which did specify such conduct was not served until more than 6months after the acts were committed. This contention is found to be withoutmeritSeeCathey Lumber Company,86 NLRB 157;Kansas Milling Co. v.N. L. R B.,185 F. 2d 413 (C. A. 10).C. DiscriminationThe complaint alleges the Respondent discriminatorily failed and refused toemploy Jennie Rayhorn, John Rayhorn, and Lulabelle Bechtol on and afterApril 18, 1949The General Counsel contends that the failure to employ them 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter receipt of their letters of April 16, 1949, constituted a separate violationof Section 8 (a) (3), independent of any discrimination with regard to theirhire and tenure of employment that may have occurred earlier.What wentbefore is relied upon only for the purpose of explaining and interpreting whatfollowed.The Respondent, on the other hand, argues that the General Counselhas failed to show by a preponderance of the evidence that the Respondent everdiscriminated against these persons to discourage membership in the AFL.But if there was discrimination-it argues alternatively-the discriminationoriginated as early as July 19, 1948, when the Respondent first failed to recallthem to work. It was then, if at all, says the Respondent, that the violationoccurred, imposing a duty upon the alleged discriminatees if-they would remedythe wrong to file unfair labor practice charges within 6 months from that time.And, according to the Respondent, by their failure to file charges within 6mouths of the original discrimination, their right to assert against the Re-spondent a violation of Section 8 (a) (3) became forever barred under theproviso to Section 10 (b), and was not subject to revival by a continued failureand refusal of the Respondent to recall them after their subsequent requestsfor reemployment.Although the specific violation alleged is a discriminatory refusal to employon or after April 18, 1949, events preceding that date are relevant to evaluatethe Respondent's conduct during the period in issue.And the events that maybe considered need not be confined to those occurring within 6 months prior toApril 28, 1949, when the original charge was filed.By now it must be regardedas well settled that Section 10 (b), while it precludes the issuance of com-plaints based upon unfair labor practices happening more than 6 months beforethe filing of a charge, does not forbid consideration of earlier conduct for thepurpose of throwing light upon the specific conduct attacked as an unfair laborpractice.'On the record of this case, there can be little doubt that the Respondent'sfailure to recall Jennie Rayliorn, John Rayhoin, and Lulabelle Bechtol afterthe plant resumed operations on July 19, 1948, is traceable to their identificationby the Respondent with the leadership of the AFL movement. Among thesignificant circumstances which cumulatively impel that conclusion are: TheRespondent's otherwise unexplained failure to recall these employees in ac-cordance with the seniority provisions of the then existing contract ; Kass'statement at the grievance meeting that seniority rights had been lost by theAFL "dual movement" ; Kass' reference at that meeting to Jennie Rayhornas a "troublemaker," although the record fails to show that she had causedthe Respondent any trouble other than by her organizational and concertedactivities ; the Respondent's anxiety to retain its wage incentive plan to whichDistrict 50 had agreed and to which it thought the AFL might be opposed ; theRespondent's proposed deal with the AFL conditioned upon the AFL acceptingthat plan; the Respondent's campaign of hostility and opposition to theAFL after the AFL employee group had rejected the Respondent's proposeddeal because of the employees' objection to the wage incentive plan ; and theRespondent's recognition immediately after the election of District 50 whichfavored that plan. Indeed, Kass' revelation at the New York City meeting that0 See,e.g, PotlatchForests, Inc,87 NLRB 1193 :Axelson Mannfacturing Company,88 NLRB 761;Crowley's Milk Company. Inc,88 NLRB 1049 ;Luzerne Hide and TallowCompany,89 NLRB 989;El Mundo, Inc,92 NLRB 724. PENNWOVEN, INC.191Jennie Rayhorn, John ltayhorn, and Lulabelle Bechtol wereknownby the Re-spondent to be actively identified with the AFL and that it was at his advicethat the Respondent was keeping them from working, coupled with his expressedwillingness to cancel what was in effect a blacklisting of these employees if, butonly if, the AFL would agree to go along with the Respondent's wage incentiveplan, does not in my opinion reasonably permit any other conclusion.In view of the rejection by the AFL employ ee group of the condition precedentlaid down by the Respondent and the fact that the Respondent for no other reasonthat is apparent continued thereafter to refrain from recalling the Rayhornsand Bechtol, although it recalled others junior to them in point of service andhired new and inexperienced, employees in jobs the three were competent to fill,it is clear, and it is found, that there was no abandonment by the Respondentof the discriminatory policy it had adopted with regard to them.Basically, it is the General Counsel's position that the Respondent's failureto employ the three after they had notified it of their availability for reemploy-ment by their letters of April 16, 1949, was due to an application of that dis-criminatory policy.The preliminary question arises. Assuming this to be so, did the failure toemploy them at that time constitute, as the General Counsel asserts, a new actof discrimination and a separate and distinct unfair labor practice?Or was itmerely, as the Respondent argues, an inseparable part of an act of discrimina-tion which was committed, if at all, when the policy was first applied to deny thethree their former jobs upon the resumption of plant operations in July 19489If the General Counsel is wrong and the Respondent right, it would follow thatno unfair labor practice may now be found because no charge was filed within 6months from the accrual of the unfair labor practiceOn this point, I ain satisfied the law is on the side of the General Counsel.Section ;S (a) (3) imposes a continuing obligation upon employers not to dis-criminate with regard to hireThat obligation is not suspended with regardto employees who have been discriminated against in the past. The Board hasconsistently held that where an employee has been discriminatorily discharged,a subsequent refusal to reemploy him because of the same discriminatory consid-erations constitutes a separate, distinct, and independent unfair labor practice."Since the employer's statutory duty not to discriminate is a continuing one, eachbreach of it gives rise to a new violation for which a remedy will lie."And thefact that the breach takes the form of an additional application of a discrimina-tory policy previously put into effect does not make it any the less an independentviolation.Potlatch Fos ests, Inc,87 NLRB 1193, is a case in pointThere theBoard held that where a discriminatory seniority policy was applied during thestatutory period, it constituted an independent unfair labor practice not pro-tected from attack by Section 10 (b), even though the policy to which effect wasgiven was inaugurated some 16 months before the filing of the charge.30 See, e. g.Moltrup Steel Products Compama/,19 NLRB 471.enfd.121 F 2d 612(C A3) , Brenner Tanning Co , Inc,50 NLRB 894, enfd 141 F 2c1 62 (C A. 1) ; J. A.Bentley Lumber Company,83 NLRB 803"An analogy is to be found in the law of remedies and statutes of ]imitation as appliedin the field of tortswhere the wrongful act is of a continuous or recurrent character,it is generally held that separate causes of action arise from each successive injury, andthat relief for those arising within the limitationsperiodmay be had even though thelimitations period has run troin the (late of the original wrongSee, 34 American Juris-prudence §§ 130, 131, 160, and cases there cited 192DECISIONS OF NATIONALLABOR RELATIONS BOARDI am unable to agree with the Respondent that adoption of the General Coun-sel's approach would vitiate Section 10 (b) by permitting the revival of a deadclaim through the mechanism of a request for reemployment. And I do not con-sider apposite to this case the rule upon which the Respondent relies, that wherea statute creates a cause of action and fixes the time within which a suit for its en-forcement may be commenced,the running of the limitations period ends notonly the remedy but the substantive right of action and corresponding liability.Cf.blathewy v. Porter,158 F. 2d 478, 479 (C A. 2).Here no dead claim is soughtto be revived.The Respondent's alleged illegal failure and refusal to reemploythe three individuals involved on and after April 18, 1949, is not predicated onthe theory that the requests for reemployment operated as a renewal of theRespondent's lapsed liability to remedy rights that had been violated in thepast.The alleged violation here does not flow from a failure to cure a pastviolation.It springs,rather, from the statute itself, and is founded upon analleged additional and independent breach after April 18, 1949, of the Respond-ent's continuing statutory obligation not to discriminate with regard to hire.Toadopt the Respondent's approach would mean in effect that an employer whohas once discriminated against an employee but has escaped prosecution there-for, is to be left free to continue discriminatorily blacklisting that employee for-evermore.There is nothing in the Act itself or in its legislative history to sug-gest that Congress intended to confer such a permanent license upon an em-ployer under any circumstances.The Respondent's approach is not only atvariance with the principles indicated ; it is offensive both to the spirit of theAct and to one's sense of right.We come, then,to the question of whether the proof supports the allegationof the complaint that on and after April 18, 1949, the Respondent discriminatorilyrefused to employ Jennie Rayhorn,John Rayhorn, and Lulabelle Bechtol. Sincewhat is involved here is a claim that the Respondent committed a separate anddistinct violation of its statutory obligation,not that it failed to remedy a pre-vious one,the burden was on the General Counsel to establish these elements ofthe alleged violation: (1) That on and after April 18, 1949, the Respondent hadjob openings which the alleged discriminatees were qualified to fill;(2) thatnormally, and absent a discriminatory motive, the Respondent would have con-sidered them for employment in such jobs, either because it was on notice thatthey were available for and desired employment,or because of a policy to con-sider laid-off employees,or for some other reason;(3) that they were rejectedor denied consideration for such jobs on account of their union membership andactivity rather than on the basis of some permissible criterion.Parst :Were there job openings which the discriminatees were qualified to fill?On that the record shows the following :John Rayhorn had been employed by the Respondent for about 9 years as awrapper, operating a machine that wrapped wire screening.On April 13,1949, 5days before the Respondent-received his letter,the Respondent filed a job orderwith the Pennsylvania State Employment Service for a wrapper to work on thefirst shift.According to the Respondent's hiring records, no wrapper was hiredbetween that date and April 18; indeed, it was not until August 22, 1949, thatthe records show the Respondent succeeded in hiring an employee in that classi-fication.The wrapper employed on that date was hired for the first shift. Atthe hearing the Respondent made no claim that the job order of April 13 wasfilled or withdrawn in the interim. Since it was stipulated that beginning Jan-uary 1949,all hires were made through the Pennsylvania State EmploymentService, and the record of job orders filed with the Service reveals no other order PENNWOVEN, INC.193for a wrapper during that time, it is reasonable to infer, and it is found, thatthe April 13 job order remained on file but unfilled until August 22, 1949, andthat the Respondent had an opening for an employee in that classificationthroughout the intervening period.Jennie Rayhorn and Lulabelle Bechtol when last employed were classified asweavers.Rayhorn had worked some 16 rears in that classification,and Bechtolabout a year and a half. Before being promoted to the weaver classification,Bechtol had performed other plant operations,including 1 year's work as abobbin winder,a less skilled classification.Rayhorn also had worked on occa-sions as a bobbin winder and was qualified to perform that operation. TheRespondent's records show that on shifts other than the third,12 the Respondenthired apprentice weavers on May 17 and May 20, 1949,and a weaver on Septem-ber 12, 1949.On September 19, the Respondent filed a job order with the Em-ployment Service for two weavers,male or female,with some wire mill ex-perience.It would seem that the Service was unable to supply employees withthe requisite qualifications,for the Respondent's hiring records reflect that theonly hirings in the weaving classification after that date were of apprenticeweavers, one being hired on October 4, 1949, and the other on October 27, 1949.With regard to bobbin winders,-the record reflects that the Respondent placedjob orders for employees in that classification on shifts other than the thirdon April 11, May 31, June 9, and October 10, 1949. The job orders specifiedthat no experience was required.The Respondent's employment records dis-close that after April 18, 1949, in that year, bobbin winders were hired on April25,May 11, May 16, May 31, June 2, and December 23. It is found that JennieRayhorn and Lulabelle Bechtol were qualified by experience and training toperform each of the afore-mentioned weaving and bobbin winding jobs for whichvacancies occurred or new employees were hired after April 18, 1949.Second:Would the alleged discriminatees finder normal circumstances havebeen considered for employment in such jobs?Absent some other compelling reason, it is reasonable to assume that anemployer who has been notified by trained and experienced former employeesthat they are available for reemployment will consider them for suitable jobvacancies in preference to untrained,inexperienced,and untested new jobapplicants.That is particularly true, where, as here, the Employer is operatingunder a policy, formalized by a collective bargaining agreement, that no newemployees will be hired to perform any work until such work has first been offeredto qualified laid-off employees.In this case,the Rayhorns and Bechtol were laid-off employees to whom thecontractual rehiring provisions were expressly applicable.Moreover,by theirletters of April 16, 1949, they had placed the Respondent on specific notice thatthey were available for and desired reemployment.Their letters, to be sure,were not confined to a notice of availability for reemployment;theyalso chargeddiscrimination in the past and expressed an intent to seek redressunder the Actif reemployment were not grantedBut so far as present reemployment was con-cerned, no terms were set or strings attached.Although perhaps not agreeingto waive their claims for past discrimination,the Rayhorns and Bechtol did notin their letters condition their requests for present reemployment upon the Re-spondent agreeing to redress the earlier claimed discrimination by the reimburse-12Although there were a number of hires and job orders for weaver and bobbin winderson the third shift,they are disregarded here because, as noted above,itwas stipulatedthat it was the Respondent's policy to hire only young males for work on that shift.933841-52-vol 94-14 194 t DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of wage losses or otherwise. In legal effect the letters operated, it is found,as unconditional requests for reemployment.They clearly establish what isimportant here, that the Respondent was effectively put on notice that the Ray-horns and Bechtol were seeking reemployment.And the element of notice wasnot canceled out either by the added assertion of past discrimination or bythe indicated belief that reemployment was due as a matter of contractual andlegal right.Contrary to the Respondent's contention, the letters did not lose theircharacter as applications for reemployment because they were admittedly draftedand mailed by a union organizer and no application was made by personal visitto the Respondent's employment office.As was stated by the Seventh CircuitCourt of Appeals, answering a similar contention, "An application for work maybe made personally or through an agent in any manner which reasonably bringsnotice of the application to the employer."N. L. R. B. v. Lightner PublishingCorp.,128 F. 2d 237, 239.Nor was the Respondent, as it further claims, justifiedin disregarding the letters as proper applications for reemployment because theythreatened invocation of the Board's processes if necessary.The Act protectsemployees in their right to file such charges, and to deny employment or reem-ployment on that account would itself be discriminatory.It is found that on and after April 18, 1949, the Respondent was on continuingnotice that the Rayhorns and Bechtol desired and were available for employmentby the Respondent in jobs for which they were qualified.13Third:What were the Respondent's reasons for rejecting or denying con-sideration to the Rayhorns and to Bechtol for suitable vacancies occurringafter April 18, 1949?The Respondent offered no evidence to show that the Rayhorns and Bechtolwere not competent to fill the job vacancies which have been referred to above.Nor did it offer any evidence relating specifically to the three named indl%idualsto explain why they were not chosen. The Respondent confined its case to thefollowing: (a) Proof in the form of a stipulation that commencing in January1949, all new hires were made through the office of the Pennsylvania State Em-ployment Service; (b) proof, likewise stipulated, that it was the Respondent'spolicy to hire only young malesfor the third shift;(c) testimony of L P. Bubb,its plant manager, that it was the Respondent's policy to fill job vacancies on thefirst and second shifts "mostly-or entirely" by upgrading from the third shiftqualified "young fellows," it being the Respondent's objective eventually to reducethe age of workers in the plant.None of this applies to explain the Respondent's failure to consider the Ray-horns and Bechtol for employment.With regard to (a) above, the documtentaryevidence reflects that the policy of hiring through the Employment Service hadno application for former or laid-off employees in the category of the Rayhornsand Bechtol, to whom, as has been seen, the then existing contract gave prefer-ence in consideration over new employees. There is evidence that 2 such employ-ees were recalled to work in January 1949, 2 in February, and 1 in May.Withregard to (b) above, it is undisputed that the policy referred to was not extended,at least on a strict basis, to new employees hired for the fit st and second shifts.On the contrary, the documentary proof discloses that among new hires on1z In view of the charges served on the Respondent about April 28, 1949, alleging,enteralma,a continued failure and refusal to "reinstate and/or employ" the individuals involved,and the subsequent pendency of the charges, the Respondent cannot be heard to say thatit did not remain on notice or that it could iegaid the application as having thmeafterbeen abandoned by lapse of timeCfThe Toledo Desk and Fixture Company,65 NLRB1086. 1099 PENNWOVEN, INC.195shifts other than the third during the period between September 1948 and June1950, there were 2 employees over 37, 7 between the ages of 40 and 50, 3 betweenthe ages of 50 and 60, and 1 aged 63.14 A substantial number of the employeeshired throughout this period were women.With regard to (c) above, Bubb's.testimony that vacancies on the first and second shifts were filled "mostly orentirely" by upgrading young fellows from the third is refuted by the docu-mentary evidence.According to Bubb, this policy was put into effect when thethird shift resumed operations on January 24, 1949. Yet the record shows thatof 25 new employees hired between that date and April 18, 1949, 20 were hireddirectly for work on the first or second shifts.And since April 18, 1949, some20 new employees (or roughly 30 percent of all employed since that date) werehired directly for shifts other than the third.A substantial number of themwere womenWhat is mote, the documentary evidence reflects that no suchpolicy was applied in the case of laid-off employees.On the entire record, and in view of the Respondent's failure satisfactorily toexplain its rejection of the Rayhorns and Bechtol on the basis of nondiscrimina-tory considerations, the only reasonable inference to be drawn is that the Re-spondent's failure after April 18, 1949, to employ or reemploy the Rayhorns andBechtol, while hiring new and inexperienced employees for jobs the three werequalified to fill, was attributable to further and continued applications of the dis-criminatory policy, in the nature of a blacklisting, it had previously adopted withregard to them because of their identification with the AFL and its activities 1iI am fully satisfied that the General Counsel has sustained his burden of proofby a preponderance of evidence. It is concluded and found that by failing andrefusing because of their union membership and activities to employ John Ray-horn on April 18, 1949, and Jennie Rayhoin and Lulabelle Bechtol on April 25,1949, as well as on subsequent occasions when, as found above, vacanciesexisted for jobs they respectively were qualified to fill and/or other inexperi-enced employees were hired for such jobs, the Respondent discriminated withregard to their hire, thereby discouraging membership in the AFL.By suchconduct, it is further found, the Respondent not only violated Section 8 (a) (3).but Section 8 (a) (1) of the Act as well.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce14According to the Respondent, young males were defined generally as those under 30There is no evidence in the record as to the ages of Jennie Rayhorn, John Rayhorn, andBechtol,but during argument Respondent's counsel stated that John Rayhorn was 65years of age. Jennie Rayliorn and Lulabelle Bechtol, though both obviously over 30,appeared to be many yearsyoungerthan John Rayhorn15Consideration has been given the Respondent's contention that any possibility of adiscriminatory motive is disproved by the fact that in August 1948 it recalled to workMarguerite Barnard,who, the record shows, had also been very active at the start ofthe AFL organizational movement. I have weighed this fact along with others, but inmy, opinion it alone is not enough to rebut the inference, in view of more convincingevidence in the record pointing unmistakably toward discrimination against the thieehei e involvedThe, Act forbids an employer from discriminating against any of hisemployees, and lie is not excused from the consequences of his conduct merely by showingliehas knowingly refrained trom discriminating against othersThe Toledo Desk andFixture Company,supra,Steuart-11"arner Corporation,55 NLRB 593, 610 196DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action.It has been found that the Respondent discriminated in regard to the hire ofJohn Rayhorn, Jennie Rayhorn, and Lulabelle Bechtol. It will be recommendedthat the Respondent be ordered to offer each of them immediate employmentwith such seniority or other rights and privileges as each would have enjoyedhad each been employed on the date of the discrimination found above, in thethe case of John Rayhorn, April 18, 1949, and in the cases of Jennie Rayhornand Lulabelle Bechtol, April 25, 1949, and further that it shall make them wholefor any loss of pay each may have suffered as the result of the Respondent'sdiscriminatory refusal to hire from the respective dates of discrimination foundabove to the date employment is offered. Consistent with the policy of theBoard enunciated in F. W.Woolworth Company,90 NLRB 289, it will be recom-mended that the loss of pay be computed on the basis of each separate calendarquarter or portion thereof during the period from the Respondent's discrimina-tory action to the date of a proper offer of employment. The quarterly periods,hereinafter called "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deducting from a sumequal to that which these employees normally would have earned for eachquarter or portion thereof, their net earnings(Crossett Lumber Company, 8NLRB 440;Republic Steel Corporation v. N LR. B.,°311 U. S. 7), if any, inother employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter. It is alsorecommended that the Respondent be ordered to make available to the Boardupon request payroll and other records to facilitate the checking of the backpay due(F.W. Woolworth Company, supra).The Respondent's infractions of the Act, herein found, disclose a fixed pur-pose to defeat self-organization and its objectives.Because of the Respondent'sunlawful conduct and its underlying purposes, I am persuaded that the unfairlabor practices found are related to other unfair labor practices proscribed bythe Act, and that the danger of their commission in the future is to be antici-pated from the course of the Respondent's conduct in the pastThe preventivepurposes of the Act will be thwarted unless the remedial order is coextensivewith the threat. In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andthus to effectuate the policies of the Act, it will be recommended that the Re-spondent be ordered to cease and desist from infringing in any manner uponthe rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating with regard to the hire of Jennie Rayhorn, John Rayhorn,and Lulabelle Bechtol, thereby discouraging membership in the American Federa-tion of Labor, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged STONE&WEBSTER ENGINEERING CORPORATION197in and is engaging in unfair labor practices within the meaningof Section 8(a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfairlabor practicesaffectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]STONE & WEBSTER ENGINEERING CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE395,PETITIONER.CaseNo.39-RC-286.May °2, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock ,and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an international engineering and constructionfirm, is engaged in the construction and expansion of powerhouse facil-ities at Beaumont, Texas, for the Gulf States Utilities Company, amultimillion dollar public utility serving users in Louisiana and Texas.Two projects are involved here.One, which has taken approximately18 months to build, is now reaching completion and the other, whichwill require a similar amount of time to complete, has been recentlybegun.Each project involves expenditures in excess of $6,500,000, ofwhich approximately 50 percent is for the purchase of materials andsupplies outside the State of Texas.The International Brotherhood of Carpenters and Joiners of Amer-ica, Local 753, AFL, hereinafter called the Intervenor, contends thatthe Board should not assert jurisdiction over these operations of theEmployer, essentially for the reason that the work is sporadic, variable,and uncertain.Upon the record before us we find no merit in thiscontention.1 Inasmuch as the Employer purchases supplies and ma-terials valued in excess of $500,000 from outside the State of Texaswe find that it will effectuate the policies of the Act to assert jurisdic-tion in this case. 2Accordingly, we find that the Employer is engaged in commercewithin the meaning of the Act.3The Plumbing Contractors Association of Baltimore,Maryland, Inc.,93 NLRB 1081;Ozark Dam Constructors,77 NLRB 1136.aFederal Dairy Company,Inc.,91 NLRB 638..94 NLRB No. 39.